
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4


NES RENTALS HOLDINGS, INC.
DIRECTOR COMPENSATION PROGRAM

        THIS PROGRAM, executed this 30th day of April, 2004, by NES RENTALS
HOLDINGS, INC. (the "Company");

RECITALS:

        WHEREAS, in consideration of the valuable services rendered to the
Company by each Participant in his or her capacity as a Director of the Company,
it is deemed advisable and in the best interests of the Company to establish the
NES Rentals Holdings, Inc. Director Compensation Program (the "Program") to
provide deferred compensation benefits to each Participant so as to (i) further
encourage each Participant to focus on strategies that are in the long term best
interest of the Company and its stockholders, (ii) further motivate each
Participant to perform at a level that will provide the Company with the best
opportunity to achieve its mission, vision, and long term goals and objectives,
(iii) assist in the retention of each Participant, and (iv) compensate each
Participant for such Participant's services and contributions to the
accomplishment of Company goals and objectives; and

        WHEREAS, the Program is not intended to be tax-qualified under
section 401 (a) of the Code, nor generally be subject to the Employee Retirement
Income Security Act of 1974, as amended.

        NOW, THEREFORE, effective February 1, 2004, the Program is established
as follows:

ARTICLE I
DEFINITIONS

        1.1   "Administrative Committee" means a committee of not less than
three and not more than five members appointed by the Board to serve at its
pleasure.

        1.2   "Beneficiary" means such person designated by a Participant in a
written beneficiary designation form filed with the Administrative Committee to
receive any death benefit that is payable under this Program. A Participant
shall be permitted to change his or her Beneficiary designation at any time by
filing a new written beneficiary designation form with the Administrative
Committee. In the event no valid designation of Beneficiary exists at the time
of the Participant's death, the death benefit shall be payable to the
Participant's surviving spouse or, if there is no surviving spouse, to the
Participant's estate.

        1.3   "Board" means the board of directors of the Company.

        1.4   "Code" means the Internal Revenue Code of 1986, as amended or
replaced from time to time.

        1.5   "Company" means NES Rentals Holdings, Inc., and any company or
organization that succeeds NES Rentals Holdings, Inc., by merger or
consolidation.

        1.6   "Compensation" means the cash payment for services provided to the
Company by the Participant as a Director for a given calendar year.

        1.7   "Director" means a member of the board of directors of the
Company.

        1.8   "Effective Date" means February 1, 2004.

        1.9   "Participant" means a Director, as the Administrative Committee
shall select from time to time to participate in the Program.

        1.10 "Participant's Account" means the bookkeeping ledger account
established and maintained for each Participant with respect to such
Participant's total interest in the Program.

        1.11 "Participant's Deferred Compensation Account" means the bookkeeping
ledger account established and

1

--------------------------------------------------------------------------------



maintained for each Participant with respect to amounts credited to such account
pursuant to Section 2.2 (and earnings thereon).

        1.12 "Participant's Company Contribution Account" means the bookkeeping
ledger account established and maintained for each Participant with respect to
amounts credited to such account pursuant to Section 2.3 (and earnings thereon).

        1.13 "Program" means this instrument, including all amendments thereto.

        1.14 "Six Month Period" means either January 1 through June 30 or July 1
through December 31, as applicable.

        1.15 "Total Disability" means the inability of a Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months. The disability of the Participant shall be determined by a
licensed physician chosen by the Administrative Committee.

        1.16 "Trust" means the trust that may be established pursuant to
Section 4.1.

ARTICLE II
CONTRIBUTIONS AND ACCOUNTS

        2.1   Establishment of Account. A ledger account shall be established
and maintained in the name of each Participant which shall be credited with all
amounts allocated to each respective Participant as set forth herein. Each
Participant shall have two accounts, (1) a Participant's Deferred Compensation
Account and (2) a Participant's Company Contribution Account.

        2.2   Participant's Deferred Compensation Account. As of January 1 and
July 1 of each year after the Effective Date, the Company shall credit to the
Participant's Deferred Compensation Account such Compensation amount as elected
by the Participant pursuant to the Participant's Compensation deferral election
made on the Participant's Election Form.

        2.3   Participant's Company Contribution Account. With respect to each
Director that becomes a Participant under the Program as of the Effective Date
of the Program, the Company shall credit to each such Participant's Company
Contribution Account, as of the Effective Date, Two Hundred Fifty Thousand
Dollars ($250,000), which amount is equivalent to the value of 20,000 shares of
Company common stock at a fair market value price of $12.50 per share as of the
Effective Date. The Company, at its sole discretion may, but is not obligated
to, credit to a Participant's Company Contribution Account such additional
amounts as may be determined by the Company from time to time.

        2.4   Earnings and Losses. The Participant's Deferred Compensation and
the Participant's Company Contribution Accounts shall be adjusted for earnings
and losses as follows:

        (a)   Participant's Deferred Compensation Account. As of the first day
of each month, any amounts then credited to a Participant's Deferred
Compensation Account shall be adjusted based on the Participant's election, for
notional gains and/or losses from a hypothetical allocation of the Participant's
Deferred Compensation Account among one or more investment funds or interest
rate indices selected by the Administrative Committee from time to time.

        (b)   Participant's Company Contribution Account. As of the first day of
each month, any amounts then credited to a Participant's Company Contribution
Account shall be adjusted for notional gains and/or losses from a hypothetical
allocation of the Participant's Company Contribution Account in the common stock
of the Company.

For purposes of determining the value of a share of common stock of the Company
(the "Stock") as of any date, the following rules shall apply:

          (i)  If, at that time, the principal market for the Stock is a
national securities exchange or the Nasdaq stock

2

--------------------------------------------------------------------------------



market, then the value shall be the average of the reported sale prices of the
Stock for the ten day trading period prior to such date on the principal
exchange or market on which the Stock is then listed or admitted to trading.

         (ii)  If, at that time, the sale prices are not available or the
principal market for the Stock is not a national securities exchange and the
Stock is not quoted on the Nasdaq stock market, then the value of the Stock
shall be the average of the highest bid and lowest asked prices for the Stock
for the ten day trading period prior to such day as reported on the Nasdaq OTC
Bulletin Board Service or by the National Quotation Bureau, Incorporated or a
comparable service.

        (iii)  If the day is not a business day, and as a result, paragraphs
(i) and (ii) next above are inapplicable, the value of the Stock shall be
determined as of the next earlier business day.

        (iv)  If, in accordance with rules established by the Administrative
Committee, a determination of the value of the Stock is required as of any date
and, as of that date, paragraphs (i) and (ii) next above are inapplicable for
reasons other than those specified in paragraph (iii) next above, then the value
of the Stock as of that date shall be determined by a nationally-recognized
appraisal or investment banking firm experienced in appraising businesses, or by
such other person, employee or entity as shall be determined by the
Administrative Committee from time to time or such other method as the
Administrative Committee may decide in its sole discretion, which such valuation
to be performed in accordance with such rules and considerations as are
established by the Administrative Committee. The Company shall bear the fees and
expenses of such valuation.

        2.5   Vesting. A Participant shall at all times be fully vested in all
amounts credited to such Participant's Deferred Compensation Account pursuant to
Section 2.2 and all earnings thereon credited pursuant to Section 2.4. In
addition, a Participant shall become vested in all amounts credited to such
Participant's Company Contribution Account pursuant to Section 2.3 and all
earnings thereon credited pursuant to Section 2.4 according to the following
schedule:

Years of Service


--------------------------------------------------------------------------------

  Percentage Vested

--------------------------------------------------------------------------------

Less than 1 year   0% 1 but less than 2   25% 2 but less than 3   50% 3 but less
than 4   67% 4 but less than 5   83% 5 or more   100%

        Years of Service are calendar years for which a Participant remains a
Director of the Company. The vested percentage will change on February 1 of each
calendar year, provided the Participant remains a Director of the Company on
such date. For plan purposes, the vested percentage for the initial year of
service will change as of February 1 of the following plan year after initial
appointment. Accordingly, there will be no pro-rata vesting for any periods
hereunder.

        2.6   Distribution Election. Notwithstanding any provision contained
herein to the contrary, the elections described in Article III shall be subject
to the following:

        (a)   Any election with respect to the timing of the benefit payment
under Article III hereof shall be made in writing on a form approved by the
Administrative Committee. The initial election shall be filed with the
Administrative Committee within thirty (30) days of the date a Participant first
becomes covered under this Program.

        (b)   A Participant's initial election shall be put into effect and
shall then become irrevocable as soon as practicable after properly received by
the Administrative Committee, but in no event more than thirty (30) days after
such receipt. A Participant shall be permitted to make one (1) change in
election. Any change in election shall be made at least thirty (30) days prior
to the last day of a calendar year and shall become effective and irrevocable on
January 1 of the following calendar year in which it is to take effect.

        (c)   Any new election shall take effect only for calendar years
subsequent to the calendar year in which such revocation or new election is
filed, and shall become irrevocable on the first day of the first such
subsequent calendar year.

        (d)   Notwithstanding any provision of the Program to the contrary, in
no event shall a Participant be entitled to receive a distribution under the
Program prior to the date such Participant ceases to be a Director of the

3

--------------------------------------------------------------------------------



Company.

        2.7   Compensation Deferral Elections. Notwithstanding anything
contained herein to the contrary, any Compensation deferral election by a
Participant shall be subject to the following:

        (a)   Any Compensation deferral election shall be made in writing on a
form approved by the Administrative Committee. The initial election shall be
filed with the Administrative Committee immediately prior to the date the
Participant first becomes covered under this Program and before the date the
Compensation subject to the Compensation deferral election would be payable to
the Participant. Any change in election by the Participant shall be so filed
prior to January 1 of the calendar year in which (i) the Compensation subject to
the Compensation deferral election would be payable to the Participant and
(ii) the change in election is to take effect.

        (b)   The Participant's initial election shall be put into effect and
shall then become irrevocable as soon as practicable after properly received by
the Administrative Committee, but in no event more than thirty (30) days after
such receipt. Any change in election shall be made at least thirty (30) days
prior to the last day of a calendar year and shall become effective and
irrevocable on January 1 of the following calendar year in which it is to take
effect. An election shall continue to be effective in, and irrevocable with
respect to, each succeeding calendar year through and including the calendar
year in which the Participant files a new election in accordance with the
provisions of this paragraph.

        (c)   Any new election shall take effect only for calendar years
subsequent to the calendar year in which such revocation or new election is
filed, and shall become irrevocable on the first day of the first such
subsequent calendar year.

        2.8   Rate of Return Elections. Notwithstanding anything contained
herein to the contrary, any rate of return election by a Participant for
notional gains and/or losses from a hypothetical allocation of such
Participant's Deferred Compensation Account shall be subject to the following:

        (a)   Any rate of return election shall be made in writing on a form
approved by the Administrative Committee. The initial election shall be filed
with the Administrative Committee immediately prior to the date the Participant
first becomes covered under this Program. Any change in election by the
Participant shall be so filed prior to the January 1 or July 1 on which the
change in election is to take effect.

        (b)   The Participant's initial election shall be put into effect and
shall then become irrevocable for the period to which the election applies as
soon as practicable after properly received by the Administrative Committee, but
in no event more than thirty (30) days after such receipt. Any change in
election shall be made at least thirty (30) days prior to the January 1 or
July 1 on which it is to take effect, and it shall become effective and
irrevocable on the next following January 1 or July 1. An election shall
continue to be effective in, and irrevocable with respect to, each succeeding
Six Month Period through and including the Six Month Period in which the
Participant files a new election in accordance with the provisions of this
paragraph.

        (c)   Any new election shall take effect only for the Six Month Periods
subsequent to the Six Month Period in which such revocation or new election is
filed, and shall become irrevocable on the first day of the first such
subsequent Six Month Period. Any such new election shall apply to (i) all
amounts previously credited to the Participant's Deferred Compensation Account
and (ii) any future amounts to be credited to the Participant's Deferred
Compensation Account prior to the time at which a subsequent election pursuant
to this Section 2.8 is made.

ARTICLE III
BENEFITS

        3.1   Distribution of Benefits. Upon the date the Participant ceases to
be a Director of the Company or, if later, the date elected by the Participant
pursuant to Section 2.6, the vested portion of the Participant's Account shall
be payable in a cash lump sum, such lump sum to be paid no later than 90 days
following the date the Participant ceases to be a Director of the Company or, if
later, the date elected by the Participant pursuant to Section 2.6.

        3.2   Death/Disability Prior to Distribution. Upon the death or Total
Disability of a Participant prior to the date the Participant otherwise ceases
to be a Director of the Company, the vested portion of the Participant's Account
shall be

4

--------------------------------------------------------------------------------



payable to the Participant (or, in the case of death, to the Participant's
Beneficiary) in a cash lump sum, such lump sum to be paid no later than 90 days
following the later of (i) the Participant's date of death or determination of
Total Disability or (ii) the date elected by the Participant pursuant to
Section 2.6.

        3.3   Change in Control. Notwithstanding any provision in the Program to
the contrary, upon a "Change in Control", all amounts credited to the
Participant's Account shall become fully vested and payable in a lump sum, such
lump sum to be paid no later than 90 days following the date of the "Change in
Control." In addition, if the Change in Control occurs prior to April 1, 2006,
the Participant's Company Contribution Account shall be equal to the greater of:
(1) the value of such account on the date of the Change in Control, determined
in accordance with the provisions of Section 2.4 or (2) $250,000.

        For purposes of this Section 3.3, the term "Change in Control" means the
occurrence of one of the following events:

(i)if any "person" or "group" as those terms are used in Sections 13(d) and
14(d) of the Exchange Act is or becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company's
then outstanding securities; or

(ii)during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new directors whose election by the
Board or nomination for election by the Company's stockholders was approved by
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election was previously so
approved, cease for any reason to constitute a majority thereof; or

(iii)consummation of a merger or consolidation of the Company with any other
corporation in which the Company is not the surviving entity, other than a
merger or consolidation (A) which would result in all or a portion of the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (by being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
surviving entity outstanding immediately after such merger or consolidation or
(B) following which the Company's directors retain their positions with the
surviving entity (and constitute at least a majority of the surviving entity's
board of directors); or (iv) consummation of a plan of complete liquidation of
the Company or consummation of an agreement for the sale or disposition by the
Company of all or substantially all the Company's assets.

ARTICLE IV
NATURE OF COMPANY'S OBLIGATION

        4.1   Trust. The Company's obligation under this Program shall be an
unfunded and unsecured promise to pay. However, the Company may, but is not
required to, fund its financial obligations under this Program by establishing a
trust to provide for the accumulation of funds to satisfy its financial
liabilities with respect to this Program.

        4.2   Nature of Participant's Rights and Interest. Any assets which the
Company may choose to acquire to help cover its financial liabilities are and
will remain general assets of the Company subject to the claims of its general
creditors. The Company does not give, and this Program does not give, any
beneficial ownership interest in any assets of the Company to a Participant or
the Participant's Beneficiary. All rights of ownership in any assets are and
remain in the Company, and the rights of each Participant, any Beneficiary, or
any person claiming through a Participant shall be solely those of an unsecured
general creditor of the Company.

5

--------------------------------------------------------------------------------



ARTICLE V
ADMINISTRATION

        5.1   Duties and Responsibilities. The Company and the Administrative
Committee shall have only those specific powers, duties, responsibilities, and
obligations as are specifically given them under this Program.

        5.2   Delegation of Authority by the Company. Any authority delegated to
the Company or the Administrative Committee under this Program, including the
power to amend this Program, may be exercised by any duly authorized officer,
employee, agent, or committee to the extent so authorized.

        5.3 Claims Procedure.

        (a)   The Administrative Committee shall determine Participants' and
Beneficiaries' rights to benefits under the Program. The Administrative
Committee shall establish and maintain a claims procedure and a claims review
procedure in accordance with the Department of Labor regulations 2560.503-1. In
the event of a dispute over benefits, the Participant or Beneficiary may file a
written claim for benefits with the Administrative Committee, provided that such
claim is filed within 60 days of the date the Participant or Beneficiary
receives notification of the Administrative Committee's determination.

        (b)   If a claim is wholly or partially denied, the Administrative
Committee shall provide the claimant with a notice of denial, written in a
manner calculated to be understood by the claimant and setting forth:

        (1)   The specific reason(s) for such denial;

        (2)   Such references to the pertinent Program provisions on which the
denial is based;

        (3)   A description of any additional material or information necessary
for the claimant to perfect the claim with an explanation of why such material
or information is necessary; and

        (4)   Appropriate information as to the steps to be taken if the
claimant wishes to substitute his claim for review.

        (5)   In the case of a claim of Total Disability:

          (i)  If an internal rule, guideline, protocol, or other similar
criterion was relied upon in making the determination, a copy of the specific
rule, guideline, protocol, or other similar criterion; and

         (ii)  If the determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the determination, applying the terms of the
Program to the claimant's medical circumstances.

        The notice of denial shall be given within 90 days (45 days in the case
of a claim for Total Disability) after the claim is filed, unless special
circumstances require an extension of time for processing the claim. If such
extension is require, written notice shall be furnished to the claimant within
90 days (45 days in the case of a claim for Total Disability) of the date the
claim was filed stating the special circumstances requiring an extension of time
and the date by which a decision on the claim can be expected.

        (c)   The claimant and/or the claimant's representative may appeal the
denied claim and may:

        (1)   Request a review upon written application to the Administrative
Committee;

        (2)   Review pertinent documents; and

        (3)   Submit issues and comments in writing; provided that such appeal
is made within 60 days (180 days in the case of a claim for Total Disability) of
the date the

6

--------------------------------------------------------------------------------





claimant receives notification of the denied claim.

        (d)   Upon receipt of a request for review, the Administrative Committee
shall, within a reasonable time period, but no later than 60 days (45 days in
the case of a claim of Total Disability) after receiving the request, provide
written notification of its decision to the claimant stating the specific
reasons and referencing specific Program provisions on which its decision is
based, unless special circumstances require an extension for processing the
review. If such an extension is required, the Administrative Committee shall
notify the claimant of such special circumstances and of the date, no later than
120 days (90 days in the case of a claim for Total Disability) after the
original date the review was requested, on which the Administrative Committee
will notify the claimant of its decision. Such communication shall be written in
a manner calculated to be understood by the claimant and shall include specific
reasons for the decision and specific references to the pertinent Program.

        (e)   In the case of an appeal for a claim of Total Disability,

        (1)   the review on appeal shall not afford deference to the initial
determination and shall be conducted by a named fiduciary of the Program who is
neither the individual who made the initial determination, nor the subordinate
of such individual,

        (2)   in the case of an initial determination that was based in whole or
in part on a medical judgment including determinations with regard to whether a
particular treatment, drug, or other item is experimental, investigational or
not medically necessary or appropriate, the appropriate named fiduciary of the
Program shall consult with a health care professional that has appropriate
training and experience in the field of medicine involved in the medical
judgment and such health care professional shall be an individual who is neither
an individual that was consulted in connection with the initial determination,
nor the subordinate of any such individual, and

        (3)   the medical or vocational experts whose advice was obtained on
behalf of the Program in connection with the claimant's determination,
regardless of whether the advice was relied upon in making the determination,
shall be identified.

        (f)    In the event of any dispute over benefits under this Program, all
remedies available to the disputing Participant or Beneficiary under this
Section 5.3 must be exhausted before legal recourse of any type, including
arbitration, is sought.

        5.4   Specific Powers of the Administrative Committee. The
Administrative Committee shall have such powers as may be necessary to
administer the Program, including, but not limited to, the following:

        (a)   To construe and interpret the Program, decide all questions of
eligibility and determine the amount, manner, and time of payment of any benefit
hereunder;

        (b)   To prescribe procedures to be followed by Participants or their
Beneficiaries in enrolling in the Program and in filing applications for
benefits;

        (c)   To appoint or employ individuals to assist in the administration
of the Program, including legal counsel;

        (d)   To adopt such rules as it deems necessary, desirable, or
appropriate for the administration of the Program.

        5.5   Administrative Committee Procedures. With respect to any matters
related to this Program, the Administrative Committee may act at a meeting or in
writing without a meeting. The action of the majority of the Administrative
Committee expressed from time to time by a vote at a meeting or in writing
without a meeting shall constitute the proper action of the Administrative
Committee.

        5.6   Facility of Payment. Whenever, in the Administrative Committee's
opinion, the person entitled to receive any payment of a benefit hereunder, or
an installment thereof, is under a legal disability or is incapacitated in any
way so as to be unable to manage his or her financial affairs, the
Administrative Committee may apply the payment for the benefit of such person by
the payment thereof to such person or persons and in such manner as the
Administrative Committee deems

7

--------------------------------------------------------------------------------



advisable. A payment of a benefit, or installment thereof, in accordance with
the provisions of this Section 5.6 shall be a complete discharge of any
liability for the making of such payment under the provisions of the Program.

        5.7   Indemnification of the Administrative Committee. With respect to
any matters related to this Program, the Administrative Committee and the
individual members thereof shall be indemnified by the Company against any
liability, cost or expense, including attorney fees and amounts paid in
settlement of any claim, arising out of any act or omission to act, except in
the case of willful misconduct by the Administrative Committee or its individual
members as the case may be.

ARTICLE VI
MISCELLANEOUS

        6.1   Amendments/Termination. The Company reserves the right to
terminate the Program or, from time to time, to amend or modify, in whole or in
part, any or all of the provisions of the Program, provided that no such
termination, amendment, or modification shall adversely affect the existing or
future rights or interests of any Participant under this Program with respect to
any claim for benefits theretofore accrued by the Participant without the
Participant's written consent. Any such action shall be adopted by formal action
of the Board and executed by an officer authorized to act on behalf of the
Company.

        6.2   Binding Agreement. This Program shall be binding upon and inure to
the benefit of the Participants, their executors, administrators, heirs, and
next of kin, and upon the Company, its successors and assigns.

        6.3   Waiver. No term or condition of this Program shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Program, except by written instrument of the party charged
with such waiver, and each such waiver shall operate only as to the specific
term or condition waived and shall not constitute a waiver of such term or
condition for the future or as to any act other than that specifically waived.

        6.4   Withholding; Payroll Taxes. To the extent required by law in
effect at the time of any payment or accrual of benefits pursuant to the terms
of this Program, the Company shall withhold from payments made hereunder (or
other compensation payable to each Participant) the taxes required to be
withheld by the federal or any state or local government.

        6.5   Severability; Reformation. In case any one or more of the
provisions or part of a provision contained in this Program shall for any reason
be held to be invalid, illegal or unenforceable in any respect in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of this Program in any other
jurisdiction or any other provision or part of a provision of this Program, but
this Program shall be reformed and construed in such jurisdiction as if such
invalid or illegal or unenforceable provision or part of such a provision had
never been contained herein, and such provision or part thereof shall be
reformed so that it will be valid, legal and enforceable in such jurisdiction to
the maximum extent possible.

        6.6   Payment of Expenses. The Company shall pay all expenses of
administering the Program from the general assets of the Company. Such expenses
shall include any expenses incident to the administration of the Program,
including, but not limited to, fees resulting from legal, accounting, tax,
investment or trust services that are incurred initially or at any time during
the life of this Program.

        6.7   Nonalienation. Except insofar as applicable law may otherwise
require and with respect to the designation of a Beneficiary upon death, (i) no
amount payable to or in respect of a Participant at any time shall be subject in
any manner to alienation by the Participant or Beneficiary by anticipation,
sale, transfer, assignment, bankruptcy, pledge, attachment, charge, or
encumbrance of any kind, any attempt to so alienate, sell, transfer, assign,
pledge, attach, charge, or otherwise encumber any such amount, whether presently
or thereafter payable, shall be void; and (ii) the Company shall in no manner be
liable for or subject to the debts, liabilities, contracts, engagements, or
torts of a Participant or Beneficiary.

        6.8   Directorship Relationship. Nothing contained in this Program shall
be deemed to give a Participant the right to be retained in the service of the
Company as a Director, or to interfere with the right of the Company to
discharge a Participant at any time regardless of the effect which such
discharge shall have upon such Participant under this Program.

        6.9   Confidentiality. Each Participant agrees that the terms and
conditions of this Program shall be confidential and shall not be disclosed by
the Participant to any other person (other than the Participant's immediate
family members and legal, accounting, and financial planning advisors) without
the prior written consent of the Administrative Committee. Any breach of this
provision shall constitute grounds for termination of the Participant for
willful misconduct.

8

--------------------------------------------------------------------------------



        6.10 Construction of Program. This Program shall be construed and
enforced according to the laws of the State of Illinois and, to the extent
applicable, federal law. The headings and subheadings of this Program have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof. The invalidity or unenforceability of a particular
provision of this Program shall not affect the other provisions hereof, and the
Program shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.

        IN WITNESS WHEREOF, this Program has been executed by the Company on the
day and year first above written.

    NES RENTALS HOLDINGS, INC.
 
 
By:
/s/  MICHAEL D. MILLIGAN      

--------------------------------------------------------------------------------

Senior Vice President and Chief Financial Officer

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4

